UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IRINA VORONINA, et al.,

                               Plaintiffs,                16cv02477 (LAK) (DF)

                                                          SCHEDULING ORDER
                -against-
                                                          FOR A DAMAGES INQUEST
 SCORES HOLDING COMPANY, INC.,
 et al,

                               Defendants.

 SCORES HOLDING COMPANY, INC.,

                       Third-Party Plaintiff,

                -against-

 NORM A PROPERTIES LLC, et al.,

                       Third-Party Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       Based on this Court's review of the Docket of this action, this Court understands that, to

date, the Honorable Lewis A. Kaplan, U.S.D.J. has entered default judgments in favor of

defendant Scores Holding Company, Inc. ("Scores") against two third-party defendants -

Norm A Properties, LLC ("Norm A") (see Dkts. 200,204) and Fuun House Productions, L.L.C.

("Fuun House") (see Dkts. 210, 224)- and has referred these matters to this Court for damages

inquests (see Dkts. 208, 224, 254). It has, however, come to this Court's attention that, although

it issued a Scheduling Order for inquest submissions, that Order only referenced the default of

Fuun House, and neglected to reference the default of Norm A. (See Dkt. 232.) Accordingly, it

now hereby ORDERED as follows, specifically with respect to the default ofNorm A:
       1.      No later than April 2, 2020, Scores shall file and serve on Norm A (with a

courtesy copy to my Chambers) Proposed Findings of Fact and Conclusions of Law concerning

damages ("Proposed Findings"). Scores shall include, with such service, a copy of this Order.

       2.      Scores' Proposed Findings should specifically tie the proposed damages figure(s)

to the legal claim(s) on which liability has now been established; should demonstrate how Scores

has arrived at the proposed damages figure(s); and should be supported by a sworn affidavit, or a

declaration under penalty of perjury, that attaches as exhibits and contains an explanation of any

documentary evidence that helps establish the proposed damages.

       3.      Norm A shall submit its response, if any, to Scores' submission no later than

May 4, 2020. As Norm A is a corporate entity, and, as such, may not appear in this Court

without an attorney, any response by Norm A must be made through counsel, for that response to

be considered by the Court.

       4.      IF NORM AF AILS TO RESPOND THROUGH COUNSEL TO SCORES'

SUBMISSION BY MAY 4, 2020, THEN THIS COURT WILL PROCEED TO ISSUE A

REPORT AND RECOMMENDATION CONCERNING DAMAGES ON THE BASIS OF

SCORES' WRITTEN SUBMISSIONS ALONE. FURTHER, THIS COURT WILL NOT

HOLD A HEARING ON DAMAGES, UNLESS NORM A, THROUGH COUNSEL,

REQUESTS A HEARING, IN WRITING, BY MAY 4, 2020. See Action S.A. v. Marc Rich &

Co., 951 F.2d 504, 508 (2d Cir. 1991) (Fed. R. Civ. P. 55(b)(2) "allows but does not require ... a

hearing"); Fustok v. ContiCommodity Servs. Inc., 873 F .2d 38, 40 (2d Cir. 1989) ("[I]t [is] not




                                                2
necessary for the District Court to hold a hearing, as long as it ensured that there was a basis for

the damages specified in a default judgment.").

Dated: New York, New York
       March 3, 2020

                                                      SO ORDERED




                                                      DEBRA FREEMAN
                                                      United States District Judge
Copies to:

Counsel for Scores (via ECF)

Norm A Properties LLC
4925 Pelletier Boulevard
Orchard Lake, MI 48324




                                                  3
